Dependency claim by husband. The decedent and claimant, man and wife, were jointly employed to perform janitor work in an apartment house. The finding of the State Industrial Board that claimant was not dependent upon his wife at the time she sustained the accidental injuries is not sustained by the evidence. The claimant and his son still perform janitor services but without the son’s assistance claimant would be unable to carry on the work and even with the son’s assistance additional help will be required. Claimant is suffering from a rupture and is in poor health. Award to the funds set up by the State under sections 15 and 25-a of the Workmen’s Compensation Law should be reversed and matter remitted to the State Industrial Board for further consideration. Award reversed, with costs against the State Industrial Board, and matter remitted for further consideration. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.